Title: Agreement with Benjamin Johnson for Exchange of Poplar Forest Lands, 13 December 1812
From: Jefferson, Thomas,Johnson, Benjamin
To: 


           
          This indented deed of Exchange made on the 13th day of December one thousand eight hundred & twelve between Benjamin Johnson of the county of Bedford on the one part, & Thomas Jefferson of Monticello in the county of Albemarle on the other part witnesseth that the said parties being separately siesed in fee simple of lands in the sd county counties of Bedford and in Campbell adjacent to each other, and respecting the boundaries of which there is also some doubt, and being disposed to exchange a part of them for mutual convenience and advantage and therein to merge, settle & compromise for ever the doubted boundaries, in consideration each of the lands which he is to recieve in exchange from the other, have given & granted in exchange to each other as follows, that is to say, the said Thomas, in consideration of the lands he is to recieve in exchange from the sd Benjamin as herein after provided gives and grants in exchange for them to the sd Benjamin so much of a tract of 256. acres of lands in the sd county of Bedford which was granted to John Wayles on the entry of Daniel Robertson by patent bearing date the 1st day of August 1772. as lies on the North East side of the following lines to wit a line Beginning at a hiccory corner to the sd Thomas & to Saml Poindexter in the side line of David Johnson decd and running across the sd tract of land North sixty eight degrees West 193. poles to a stake in the line of the sd Thomas and of John H Moreman 137. poles from where it corners with John Gill which portion of the sd tract North East of the sd line contains by estimation thirty two acres besides the doubted part acres be the same more or less: and the sd Benjamin, in consideration of the sd lands so given & granted in exchange by the sd Thomas as aforesaid, gives and grants in exchange for them to the said Thomas so much of his the said Benjamin’s lands in the counties of Bedford & of Campbell sd counties of Bedford and Campbell on both sides of Tomahawk & adjacent to the lands of the sd Thomas called the Poplar Forest, and to the lands of John Thomson as lies within the following lines, that is to say, Beginning at a Chesnut bush on the East bank of Tomahawk creek, in a narrow neck between two points of land nearly separating an upper from a lower piece of bottom land, & running South thirty two degrees East sixty one poles to the sd John Thomson’s line, thence then on his line South sixty six degrees West sixty one nine poles 17. links to his corner on the side line of the sd Thomas Poplar Forest thence on the sd line North seventeen 18½ degrees West twenty  poles to Tomahawk the creek and the same course continued sixty 71 poles further to pointers now marked in the sd line of the P.F. thence North south eighty four degrees West East fifty nine poles to the beginning which portion of the lands of the sd Benjamin within of the sd lines contains by estimation twenty nine acres be the same more or less: To have and to hold the lands so given & granted in exchange by either, to the other and his heirs. and each of the said parties, his heirs, executors & administrators the sd portion of land so given and granted by him in exchange will for ever warrant & defend to the other and his heirs.
          In witness whereof, and that each of them hath entered into actual possession of the portion of lands granted him in exchange by the other the said Benjamin & Thomas have hereto set their hands & seals on the day & year first above written
          
            
              Signed, sealed
              }
            
            
              & delivered in
            
            
              presence of
            
          
          Lemuel
            Johnson
          Jeremiah A. Goodman
          
            Nimrod Daniel
          
          Stephen
            Butler
          Lilbourn Johnson
            
          
         